Trace W. Rakestraw State Street 1 Iron Street CCB 1102 Boston, MA 02210 Tel +1 Fax +1 TWRakestraw@StateStreet.com November 10, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectus and Statement of Additional Information for the iShares Core International Aggregate Bond ETF, each dated November 10, 2015, do not differ from those contained in Post-Effective Amendment No. 1,534 to the Trust’s Registration Statement on Form N-1A, filed electronically on November 10, 2015. If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc:Benjamin J. Haskin, Esq.
